Case 1:20-cv-01339-MN Document 22-2 Filed 01/13/21 Page 1 of 4 PageID #: 534




                  EXHIBIT I
Case
   Case
     8:18-cv-01519-JAK-PLA
        1:20-cv-01339-MN Document
                           Document
                                  22-2
                                    148 Filed
                                         Filed01/13/21
                                               12/09/19 Page
                                                         Page21ofof43PageID
                                                                       Page #:
                                                                            ID535
                                                                               #:8183




     1   BRANDON C. FERNALD                         DOUGLAS Q HAHN (SBN: 257559)
         FERNALD LAW GROUP                          SALIL BALI (SBN: 263001)
     2   510 West Sixth Street, Suite 700
         Los Angeles, California 90014              STADLING YOCCA CARLSON &
     3   Telephone: 323-410-0320                    RAUTH, P.C.
         Facsimile: 323-410-0330
     4   Email:
         brandon.fernald@fernaldlawgroup.com        660 Newport Center Drive, Suite 1600
     5                                              Newport Beach, CA 92660
         Jonathan T. Suder (Pro Hac Vice)           Phone: 949-725-4000
     6   Michael T. Cooke (Pro Hac Vice)            Facsimile: 949-725-4100
         Corby R. Vowell (Pro Hac Vice)             Email: dhahn@sycr.com
     7   Richard A. Wojcio, Jr. (Pro Hac Vice)      Email: sbali@sycr.com
         FRIEDMAN, SUDER & COOKE
     8   Tindall Square Warehouse No. 1             Kal Shah (pro hac vice)
         604 East 4th Street, Suite 200             kshah@beneschlaw.com
     9   Fort Worth, Texas 76102                    Manish Mehta (pro hac vice)
         Telephone: (817) 334-0400                  mmehta@beneschlaw.com
    10   Facsimile: (817) 334-0401                  Lowell D. Jacobson (pro hac vice)
         Email: jts@fsclaw.com                      ljacobson@beneschlaw.com
    11   Email: mtc@fsclaw.com                      Zaiba Baig (pro hac vice)
         Email: vowell@fsclaw.com                   zbaig@beneschlaw.com
    12   Email: wojcio@fsclaw.com                   Samuel Ruggio (pro hac vice)
                                                    sruggio@beneschlaw.com
    13   Attorneys for Plaintiff                    BENESCH, FRIEDLANDER, COPLAN
         KAJEET, INC.                               & ARONOFF LLP
    14                                              71 S. Wacker Drive, Suite 1600
                                                    Chicago, IL 60606
    15                                              Telephone: 312-212-4949
                                                    Facsimile: 312-757-9191
    16
                                                    Attorneys for Defendant
    17                                              QUSTODIO, LLC

    18
    19                              UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
    20                                   WESTERN DIVISION
    21   KAJEET, INC.,                           ) CASE NO. 8:18-cv-01519-JAK-PLA
                                                 )
    22                             Plaintiff,    )
                                                 )
    23                             vs.           ) NOTICE OF SETTLEMENT AND
                                                 ) JOINT STIPULATION TO STAY
    24   QUSTODIO, LLC,                          ) DEADLINES
                                                 )
    25                             Defendant.    )
                                                 )
    26                                           ) Hon. John A. Kronstadt
                                                 )
    27                                           )
    28
Case
   Case
     8:18-cv-01519-JAK-PLA
        1:20-cv-01339-MN Document
                           Document
                                  22-2
                                    148 Filed
                                         Filed01/13/21
                                               12/09/19 Page
                                                         Page32ofof43PageID
                                                                       Page #:
                                                                            ID536
                                                                               #:8184




     1        Plaintiff   Kajeet,   Inc.   (“Plaintiff”)   and   Defendant    Qustodio,   LLC
     2 (“Defendant”), hereby file this Notice of Settlement and Joint Stipulation to Stay
     3 Deadlines to advise the Court that the parties have reached a settlement in principle
     4 and are working to finalize the terms of a settlement agreement between the parties.
     5 The parties jointly stipulate and request that the Court stay all deadlines in the case
     6 for 30 days to allow time for the parties to finalize the settlement agreement and by
     7 which time the parties will file a Joint Stipulation of Dismissal.
     8
     9     IT IS SO STIPULATED
    10                                     Respectfully submitted,
    11
                                           FRIEDMAN, SUDER & COOKE
    12
    13     Dated: December 9, 2019         By: /s/ Corby R. Vowell
                                               Jonathan T. Suder
    14
                                               Michael T. Cooke
    15                                         Corby R. Vowell
                                               Richard A Wojcio, Jr.
    16
    17                                     Attorneys for Plaintiff Kajeet, Inc.
    18
                                           BENESCH, FRIEDLANDER, COPLAN &
    19
                                           ARONOFF LLP
    20
    21     Dated: December 9, 2019         By: /s/ Lowell D. Jacobson
    22                                          Kal Shah
    23                                          Manish Mehta
                                                Lowell D. Jacobson
    24                                          Zaiba Baig
    25                                          Samuel Ruggio
    26                                     Attorneys for Defendant QUSTODIO, LLC
    27
    28
                                                  -1-
Case
   Case
     8:18-cv-01519-JAK-PLA
        1:20-cv-01339-MN Document
                           Document
                                  22-2
                                    148 Filed
                                         Filed01/13/21
                                               12/09/19 Page
                                                         Page43ofof43PageID
                                                                       Page #:
                                                                            ID537
                                                                               #:8185




     1                          SIGNATURE CERTIFICATION
     2        I hereby certify that the content of this document is acceptable to Lowell D.
     3 Jacobson, counsel for Defendant, and I have obtained his authorization to affix his
     4 electronic signature to this document.
     5                                           /s/ Corby R. Vowell.
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                -2-
